Title: From Benjamin Franklin to John Hunter, 9 October 1761
From: Franklin, Benjamin
To: Hunter, John


          
            Dear Sir,
            London, Octobr 9. 1761
          
          I am extreamly concern’d at the News of the Death of my dear Friend Mr. Hunter, with whom I had so long liv’d and transacted Business with the most perfect Harmony. It was the more surprizing to me, as his last Letters mention’d an entire Freedom from his old Complaints, and a perfect Establishment of his Health. His Death is not only a Loss to his Friends; I think it a great one also to his Country. For he had Abilities for Publick as well as private Business, an excellent Understanding with the best Dispositions in the World. I would write to poor Polly on the melancholly Occasion, but at present—I cannot; tho’ I condole with her most sincerely. I purpose to be in America early in the Spring, when a Settlement may be made more easily between his Executors, (one of which I imagine you are) and myself. But in the mean time, as I may possibly be detained longer than I expect, it will be a Satisfaction to have a Line here from you on the State of our Accounts which I think you can easily obtain, as I know he was always very exact and regular in them. My best Respects to good Mrs. Hunter, and believe me, with the sincerest Esteem, Dear Sir, Your most obedient and most humble Servant
          
            B Franklin
            Col. Hunter
          
         
          Addressed: To / Col. John Hunter / Mercht / Hampton / Virginia / Free / B Franklin
          Endorsed: London Benja: Franklin 9 Octor: 1761
        